Citation Nr: 0718502	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-35 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for post-
traumatic stress disorder (PTSD).  

In April 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  At the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) based upon an alleged physical assault 
which occurred during his military service.  The veteran 
explained in his March 2005 stressor statement that in 1975, 
while stationed in Germany, he was physically assaulted by 
his fellow soldiers.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2006).  

The evidence of record establishes that the veteran has been 
diagnosed as having multiple psychiatric problems, including, 
but not limited to, depression, anxiety, and PTSD.  The Board 
notes that in a November 2006 VA treatment report, a VA 
clinical psychologist diagnosed the veteran as having PTSD.  
Subsequent VA treatment reports contain a diagnosis of PTSD; 
however, the etiology of the diagnosis has never been 
definitely expressed.  At this time, it is unclear as to 
whether the diagnosed disorder is possibly related to the 
veteran's alleged in-service physical assault, or other 
medical conditions discussed in the record.  In light of 
such, the Board finds that a VA examination is necessary to 
clarify the diagnosis with regard to PTSD.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and notify him of 
the opportunity to furnish, or to advise 
VA of the potential source or sources of 
evidence other than his service records 
or evidence of behavioral changes that 
might constitute credible supporting 
evidence of his purported in-service 
stressor.  38 C.F.R. § 3.304.  Specific 
examples of corroborating alternative 
evidence should be provided.

2.  Following completion of the above, 
schedule the veteran with a VA 
examination relative to his claim for 
service connection for PTSD based on 
alleged personal assault.  The claims 
folder must be provided to and be 
reviewed by the examiner, along with a 
copy of 38 C.F.R. § 3.304 (f)(3).  The 
examiner should diagnose all psychiatric 
disorders, and specifically diagnose or 
rule out PTSD in accordance with the 
criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner should provide an 
opinion as to the stressor(s) supporting 
the diagnosis, and should express an 
opinion as to whether or not the record 
indicates behavioral changes consistent 
with the assault.

3.  Readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



